Case: 1:20-cr-00895 Document #: 26 Filed: 09/07/21 Page 1 of 4 PagelD #:60

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
UNITED STATES OF AMERICA
No. 20 CR 895
. Judge Martha M. Pacold
HUGO ZAVALA, et al.
PROTECTIVE ORDER GOVERNING DISCOVERY
Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d), it is hereby ORDERED:

1. All of the materials provided by the United States in
preparation for, or in connection with, any stage of the proceedings in
this case (collectively, “the materials”) are subject to this protective
order and may be used by defendants and defendants’ counsel (defined
as counsel of record in this case) solely in connection with the defense of
this case, and for no other purpose, and in connection with no other
proceeding, without further order of this Court.

2. Defendants and defendants’ counsel shall not disclose the
materials or their contents directly or indirectly to any person or entity
other than persons employed to assist in the defense, persons who are
interviewed as potential witnesses, counsel for potential witnesses, and

other persons to whom the Court may authorize disclosure (collectively,

“authorized persons”). Potential witnesses and their counsel may be shown
Case: 1:20-cr-00895 Document #: 26 Filed: 09/07/21 Page 2 of 4 PagelD #:61

copies of the materials as necessary to prepare the defense, but may not
retain copies without prior permission of the Court. The materials and their
contents shall not be disclosed either directly or indirectly to any person or
entity outside of the United States without prior authorization from the
Court.

3. Defendants, defendants’ counsel, and authorized persons shall
not copy or reproduce the materials except in order to provide copies of the
materials for use in connection with this case by defendants, defendants’
counsel, and authorized persons. Such copies and reproductions shall be
treated in the same manner as the original materials.

4. Defendants, defendants’ counsel, and authorized persons shall
not disclose any notes or records of any kind that they make in relation to
the contents of the materials, other than to authorized persons, and all such
notes or records are to be treated in the same manner as the original
materials.

5. Before providing materials to an authorized person, defense
counsel must provide the authorized person with a copy of this Order.

6. Upon conclusion of all stages of this case, all of the materials and
all copies made thereof shall be disposed of in one of three ways, unless
otherwise ordered by the Court. The materials may be (1) destroyed; (2)

returned to the United States; or (3) retained in defense counsel's case file.
Case: 1:20-cr-00895 Document #: 26 Filed: 09/07/21 Page 3 of 4 PagelD #:62

The Court may require a certification as to the disposition of any such
materials. In the event that the materials are retained by defense counsel,
the restrictions of this Order continue in effect for as long as the materials
are so maintained, and the materials may not be disseminated or used in
connection with any other matter without further order of the Court.

7. To the extent any material is produced by the United States to
defendants or defendants’ counsel by mistake, the United States shall have
the right to request the return of the material and shall do so in writing.
Within five days of the receipt of such a request, defendants and/or
defendants’ counsel shall return all such material if in hard copy, and in
the case of electronic materials, shall certify in writing that all copies of the
specified material have been deleted from any location in which the
material was stored.

8. The restrictions set forth in this Order do not apply to documents
that are or become part of the public court record, including documents that
have been received in evidence at other trials, nor do the restrictions in this
Order limit defense counsel in the use of discovery materials in judicial
proceedings in this case.

9. Nothing contained in this Order shall preclude any party from
applying to this Court for further relief or for modification of any provision

hereof.
Case: 1:20-cr-00895 Document #: 26 Filed: 09/07/21 Page 4 of 4 PagelD #:63

Date: gla)ay

ENTER:

MARTHA M. PACOLD
District Court Judge
United States District Court

Northern District of Illinois
